 



SimplePons, Inc.

220 Congress Park Drive

Suite 304

Delray Beach, FL 33445

 

February 8, 2013

 

Linear Group Holdings Inc.

11693 San Vincente Blvd.

Suite 824

Los Angeles, CA 90049

 

Re: Modification to Convertible Promissory Note

 

Gentlemen:

 

Reference is made to that certain Convertible Promissory Note in the principal
amount of $63,000 with an Issue Date of October 26, 2012 (the “Note”) issued by
SimplePons, Inc., a Delaware corporation (the “Borrower”) to Asher Enterprises,
Inc. which was subsequently assigned to Linear Group Holdings Inc. (the
“Holder”) pursuant to the Assignment Agreement dated February 8, 2013 (the
“Assignment Agreement”). Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Note. The Holder is acting as nominee for
other payee holders of the Note none of which, including the Holder, has a
beneficial interest of five percent (5%) or more of the Common Stock of the
Borrower by virtue of voting or dispositive control as a result of their
interest in the Note or otherwise. This letter agreement shall modify the terms
of the Note as follows:

 

1.Sections 1.1 and 1.2 of the Note are hereby modified in their entirety to
provide that the Note shall be convertible at the option of the Holder and payee
holders (on a pro-rata basis) into an aggregate of 632,260,655 shares of common
stock of the Borrower.

 

2.Section 1.3 of the Note is hereby amended such that the term “Reserved Amount”
shall mean 632,260,655 shares of common stock, as adjusted for stock splits and
the like. In addition, such obligation to reserve shares pursuant to Section 1.3
shall be suspended until June 30, 2013, or the effective date of a reverse stock
split by the Borrower whichever is earliest.

 

3.Section 1.9 of the Note is hereby deleted in its entirety.

 

Except as modified herein, the balance of the Note shall remain in full force
and effect. This letter agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be determined in accordance with
the provisions of the Note and Assignment Agreement.

 

Sincerely,

 

SIMPLEPONS, INC.

 

By: _/s/ Brian S. John_____________________

Brian S. John, Chief Executive Officer

Accepted and Agreed to:

 

Linear Group Holdings Inc.

By:______________________________________________

Name:____________________________________________

Title:_____________________________________________

